--------------------------------------------------------------------------------


Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT is entered into and effective as of March 3,
2008 (“Effective Date”), by and between LAPOLLA INDUSTRIES, INC., a Delaware
Corporation (“Company”) and Paul Smiertka (“Executive”).


W I T N E S S E T H:


WHEREAS, Company desires to employ Executive and Executive desires to accept
such employment in an executive capacity, subject to the terms and conditions
hereinafter set forth.


NOW THEREFORE, the parties hereto, in consideration of the premises and mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:


1.           EMPLOYMENT TERM.  Company hereby agrees to employ the Executive,
and the Executive hereby accepts such employment for a period beginning on the
Effective Date and ending December 31, 2010, unless sooner terminated in
accordance with Section 6 hereof (“Employment Period”).


2.           POSITION; DUTIES.  During the Employment Period, Executive shall
hold the title and position of Chief Financial Officer and Treasurer of the
Company and shall have the duties and responsibilities usually vested in such
capacity, as determined from time to time by the Chairman of the Board, Board of
Directors, Chief Executive Officer, and By-laws.


3.           MANNER OF PERFORMANCE.  Executive shall serve the Company and
devote all his business time, his best efforts and all his skill and ability in
the performance of his duties hereunder.  Executive shall carry out his duties
in a competent and professional manner, to the reasonable satisfaction of the
Chairman of the Board, Board of Directors and Chief Executive Officer of the
Company, and shall work with other Executives of the Company and generally
promote the best interests of the Company and its stockholders. Executive shall
not, in any capacity engage in any activity which is, or may be, contrary to the
welfare, interest or benefit of the business now or hereafter conducted by the
Company.


4.           COMPENSATION AND RELATED MATTERS.  Executive’s compensation for his
services shall be as follows:


4.1           Base Compensation.  During the Employment Period, Executive shall
receive an annual base salary ("Annual Base Salary") of $160,000, payable in
accordance with the Corporation’s normal payroll practices. Executive’s Annual
Base Salary will be reviewed on an annual basis by the Compensation Committee of
the Board of Directors and may be increased from time to time, in the discretion
of the Compensation Committee.  The term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as adjusted from time to time.


4.2           Annual Bonus.  As determined by the Compensation Committee of the
Board of Directors, Executive shall be eligible for bonus consideration
(“Bonus”) as and if bonuses are paid to other Executives on an annual basis.


4.3           Awards.  During the Employment Period, Executive shall be entitled
to earn awards under equity or other plans or programs that the Company may from
time to time, in its discretion, determine to put into effect. The administrator
of these plans or programs shall determine the terms, conditions, performance
criteria and restrictions of the awards.


4.4           Compensation and Benefit Programs. During the term of Executive’s
employment hereunder, Executive shall be entitled to participate in the
following plans as they may exist from time to time during the term hereof, to
wit, any and all medical, dental, hospitalization, accidental death and
dismemberment, disability, travel and life insurance plans, and any and all
other plans as offered by the Company from time to time to its Executives,
including savings, pension, profit-sharing, stock options, and deferred
compensation plans, subject to the general eligibility and participation
provisions set forth in such plans.


4.5           Vacation Time and Other Benefits.  Executive shall be entitled to
three weeks of vacation without loss of compensation each year during the
Employment Period.  For the purposes of this Section 4.5, a year shall begin on
January 1, 2008.  Vacation will be taken at such times as the Executive and the
Corporation shall mutually determine and provided that no vacation time shall
interfere with the duties required to be rendered by Executive hereunder.
Notwithstanding the foregoing, as an officer of Corporation, Executive is
expected to utilize his vacation time judiciously and so as not to jeopardize
the business of the Corporation.  Unused vacation may not be carried forth to
the next calendar year without prior written consent by the Corporation, except
that no written consent is required for carrying over a maximum of five (5) days
to any subsequent year. Additionally, if the Company is profitable for the 2008
calendar year, then Executive will be provided a “No Cost” vehicle by the
Company for the remainder of the Employment Term.

 
1

--------------------------------------------------------------------------------

 

4.6           Expense Reimbursement.  Company shall provide the Executive
reasonable reimbursement of out-of-pocket expenses incurred by him in connection
with his duties hereunder, upon submission of appropriate documentation.


4.7           Withholding Taxes.  Company shall have the right to deduct or
withhold from all payments due to Executive hereunder any and all sums required
for any and all federal, social security, state and local taxes, assessments or
charges now applicable or that may be enacted and become applicable in the
future.


5.           NON-COMPETITION; NON-DISCLOSURE; AND RELATED MATTERS.


5.1           Non-Competition.  During the Employment Period and for a period of
two (2) years after the termination of Executive’s employment with Company for
any reason (collectively the “Restriction Period”), the Executive shall not,
either directly or indirectly, for himself or any third party, anywhere within
or outside the United States (a) engage in or have any interest in any activity
that directly or indirectly competes with the business of the Company or of any
of its affiliates (which for purposes hereof shall include all subsidiaries or
parent companies of the Company, now or in the future during the Employment
Period), as conducted at any time during the Employment Period, including
without limitation, accepting employment from or providing consulting services
to any such competitor, owning any interest in or being a partner, shareholder
or owner of any such competitor, (b) solicit, induce, recruit, or cause another
person in the employ of the Company or its affiliates or who is a consultant or
independent contractor for the Company or its affiliates to terminate his
employment, engagement or other relationship with the Company or its affiliates,
or (c) solicit or accept business from any individual or entity which shall have
obtained the goods or services of, or purchased goods or services from, the
Company or its affiliates during the two year period immediately prior to the
end of the Employment Period or which otherwise competes with or engages in a
business which is competitive with or similar to the business of the Company or
any of its affiliates, (d) call on, solicit or accept any business from any of
the actual or targeted prospective customers of the Company or its affiliates
(the identity of and information concerning which constitute trade secrets and
Confidential Information of the Company) on behalf of any person or entity in
connection with any business competitive with the business of the Company, nor
shall the Executive make known the names and addresses of such customers or any
information relating in any manner to the Company’s trade or business
relationships with such customers, other than in connection with the performance
of Executive’s duties under this Agreement.


5.2           Non-Disclosure.  The Executive shall not at any time during the
term hereof or thereafter divulge, communicate, or use in any way, any
Confidential Information (as hereinafter defined) pertaining to the business of
the Company. Any Confidential Information or data now or hereafter acquired by
the Executive with respect to the business of the Company (which shall include,
but not be limited to information concerning the Company’s financial condition,
prospects, technology, customers, suppliers, sources of leads and methods of
doing business) shall be deemed a valuable, special and unique asset of the
Company that is received by the Executive in confidence and as a fiduciary, and
Executive shall remain a fiduciary to the Company with respect to all of such
information. For purposes of this Agreement, the term “Confidential Information”
includes, but is not limited to, information disclosed to the Executive or known
by the Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) prior to or after the date hereof, and not generally known, about the
Company or its business. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information to the
extent required by law provided that prior to disclosing any such information
required by law, Executive shall give prior written notice thereof to Company
and provide Company with the opportunity to contest the disclosure.  The
Executive shall not disclose, without limitation as to time, Confidential
Information to any person, firm, Company, association or other entity for any
purpose or reason whatsoever, except (i) to authorized representatives of the
Company, (ii) during the Employment Period, such information may be disclosed by
the Executive as is specifically required by Company in the course of performing
his duties for the Company, and (iii) to counsel and other advisers of Company
subject to Company’s prior approval and provided that such advisers agree to the
confidentiality provisions of this Section 5.2.


5.3           Ownership of Developments.  All copyrights, patents, trade
secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes or works of authorship developed or
created by Executive during the course of performing work for the Company or its
customers (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Executive for hire for the Company within the meaning of Title 17 of the United
States Code.  To the extent the Work Product may not be considered work made by
the Executive for hire for the Company, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product.  Upon the request of the Company, the
Executive shall take such further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment.  All of the foregoing shall also be deemed Confidential
Information for the purposes of Section 5.2, above.


5.4           Books and Records. All books, records, and accounts relating in
any manner to the Company (i.e., financial information, customer, supplier,
vendor identity, etc.), whether prepared by the Executive or otherwise coming
into the Executive’s possession, shall be the exclusive property of the Company
and shall be returned immediately to the Company on termination of the
Executive’s employment hereunder or otherwise on the Company’s request at any
time.

 
2

--------------------------------------------------------------------------------

 

5.5           Definition of Company.  Solely for purposes of this Agreement, the
term “Company” also shall include any existing or future subsidiaries of the
Company that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.


5.6           Acknowledgment by Executive.  The Executive acknowledges and
confirms that (i) the restrictive covenants contained in this Section 5 are
reasonably necessary to protect the legitimate business interests of the
Company, and (ii) the restrictions contained in this Section 5 (including
without limitation the geographic area and length of the term of the provisions
of this Section 5) are not overbroad, overlong, or unfair and are not the result
of overreaching, duress or coercion of any kind. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is or will be
such as would cause the Company serious injury or loss if he were to use such
ability and knowledge to the benefit of a competitor or were to compete with the
Company in violation of the terms of this Section 5. The Executive further
acknowledges that the restrictions contained in this Section 5 are intended to
be, and shall be, for the benefit of and shall be enforceable by, the Company’s
successors and assigns and shall be enforced to the fullest extent of the law
applicable at the time that Company deems it necessary or advisable to enforce
the restrictive covenants and other provisions of this Section 5.


5.7           Injunctive Relief; Damages.  Because of the difficulty of
measuring economic losses to the Company as a result of a breach of the
foregoing covenants in this Section 5, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, the Executive agrees that the foregoing covenants may
be enforced by the Company in the event of breach by the Executive, by
injunctions and restraining orders.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other available remedy for such breach
or threatened breach, including the recovery of damages.


5.8           Severability; Reformation; Independent Covenants. The covenants in
this Section 5 are severable and separate, and the unenforceability of any
specific covenant shall not affect the provisions of any other covenant.
Moreover, in the event any court of competent jurisdiction shall determine that
the scope, time or territorial restrictions set forth are unreasonable, then it
is the intention of the parties that such restrictions be enforced to the
fullest extent which the court deems reasonable, and the Agreement shall thereby
be reformed. Each covenant and agreement of Executive in this Section 5 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action by the Executive against the
Company (including the affiliates thereof), whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of such covenants or agreements.  It is specifically agreed that the periods of
restriction during which the agreements and covenants of the Executive made in
this Section 5 shall be effective, shall be computed by extending such periods
by the amount of time during which the Executive is in violation of any
provision of Section 5. The covenants contained in this Section 5 shall not be
affected by any breach of any other provision hereof by any party hereto.


5.9           Survival.  The obligations of the parties under this Section 5
shall survive the termination of this Agreement.


6.           TERMINATION OF THE AGREEMENT.


6.1           Termination for Cause.  The Company may terminate Executive’s
employment under this Agreement for “Cause,” at any time, for any of the
following reasons: (i) Executive’s commission of any act of fraud, embezzlement
or dishonesty, (ii) Executive’s unauthorized use or disclosure of any
confidential information or trade secrets of the Company, (iii) any intentional
misconduct or violation of the Company’s Code of Business Ethics and Conduct by
Executive which has a materially adverse effect upon the Company’s business or
reputation, (iv) Executive’s continued failure to perform the major duties,
functions and responsibilities of Executive’s position after written notice from
the Company identifying the deficiencies in Executive’s performance and a
reasonable cure period of not less than thirty (30) days or (v) a material
breach of Executive’s fiduciary duties as an officer of the Company.


6.2           Effect of Termination for Cause.  In the event of termination of
Executive for cause as set forth in Section 6.1, or a voluntary termination by
Executive, Executive shall have no right to any bonuses, salaries, benefits or
entitlements other than those accrued or required by law or specifically
provided under the terms of the applicable agreement, instrument or plan
document.  Payment of any further bonuses or other salaries claimed by Executive
will be in the sole and absolute discretion of the Board of Directors of the
Company and Executive will have no entitlement thereto.


6.3           Disability and Death.  If during the Employment Period Executive
should die or suffer any physical or mental illness that renders him incapable
of fulfilling his obligations under this Agreement, and such incapacity exists
or may properly and reasonably be expected to exist for more than ninety (90)
calendar days in the aggregate, the Company may, upon five (5) calendar days
written notice to Executive, terminate this Agreement. The determination of the
Company that Executive is incapable of fulfilling his obligations under this
Agreement shall be final and binding in the absence of fraud or manifest
error.  In the event of termination under this Section 6.3, Executive, or his
estate, shall be entitled to an amount equal to two (2) months Salary and any
other accrued compensation, plus such additional benefits, if any, as may be
approved by the Company’s Board of Directors. Executive, or his estate, shall,
upon termination under the terms of this Section 6.3, be further entitled to
additional compensation, to be calculated on a pro rata basis according to the
number of accrued vacation days, if any, not taken by Executive during the year
defined for the purposes of vacation, in which Executive was terminated.

 
3

--------------------------------------------------------------------------------

 

6.4           Voluntary Termination by Executive at the End of the Employment
Term.  Subject to Section 6.4 of this Section 6, in the event of voluntary
termination by Executive at the end of the Employment Period, Executive shall be
entitled only to those amounts that have accrued to the date of termination or
are expressly payable under the terms of the Company’s applicable benefit plans
or are required by applicable law.  The Company may, in its sole and absolute
discretion, confer such other benefits or payments as it determines, but
Executive shall have no entitlement thereto.


6.5           Termination by Company during the Employment Term.  Subject to
Section 6.5 of this Section 6, in the event of termination by the Company other
than at the end of the Employment Term, other than for Cause under Section 6.1,
Executive shall be entitled to (i) an amount equal to two (2) months annual base
salary paid in accordance with the Company’s regular payroll practices, (ii) the
product of (I) any Awards described in Section 4.3 which Executive can show that
he reasonably would have received had Executive remained in such Executive
capacity with the Company through the end of the calendar year or two (2) months
after the Date of Termination, whichever is greater, in which occurs Executive’s
Date of Termination, multiplied by (II) a fraction, the numerator of which is
the number of days in the calendar year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 365, but only to
the extent not previously vested, exercise and/or paid; provided that any
payments pursuant to this Section 6.5(ii) shall be made within 30 days following
the end of the calendar year in which occurs Executive’s Date of Termination;
(iii) for two (2) months following the Date of Termination, Company shall
continue to provide medical and dental benefits only to Executive on the same
basis as such benefits are provided during such period to the senior executive
officers of Company; provided, however, that if Company’s welfare plans do not
permit such coverage, Company will provide Executive the medical benefits (with
the same after tax effect) outside of such plans, and (iv) to the extent not
theretofore paid or provided, Company shall timely pay or provide to Executive
any other amounts or benefits which Executive is entitled to receive through the
Date of Termination under any plan, program, policy or practice or contract or
agreement, including accrued vacation to the extent unpaid (such other amounts
and benefits shall be hereinafter referred to as the "Other Benefits").


6.6           Termination Following Change in Control.  If the Company or any
successor terminates this Agreement at any time during the Employment Period
following a Change in Control of the Company: (i) Executive shall be entitled to
an amount equal to the Salary which would otherwise be payable over the
remaining term of this Agreement; and (ii) any outstanding Awards (including
substituted shares of the acquiring or surviving Company in the case of a merger
or acquisition) held by Executive or other benefits under any Company plan or
program, which have not vested in accordance with their terms will become fully
vested and exercisable at the time of such termination.


7.           DEFINITIONS.  As used in this Agreement, the following terms shall
have the following meanings:


7.1           "Change in Control" means an Ownership Change Event or series of
related Ownership Change Events (collectively, a "Transaction") in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event, the entity to which the assets of the Company were
transferred.  An "Ownership Change Event" shall be deemed to have occurred if
any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange by the stockholders of the Company of all or
substantially all of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company); or
(iv) a liquidation or dissolution of the Company. The sole exception to Change
in Control and Ownership Change Event as described above shall be any Change in
Control or Ownership Change Event that may result from the death or incapacity
of Richard J. Kurtz wherein his interest is transferred to his heirs only.  In
such event for the purposes hereof, no Change in Control or Ownership Change
Event shall be deemed to have occurred.


7.2           "Disability" means Executive’s absence from his duties with
Company on a full-time basis for 90 days during any consecutive twelve-month
period as a result of incapacity due to mental or physical illness as determined
by a physician selected by Company and acceptable to Executive. If Company
determines in good faith that Executive’s Disability has occurred during the
Employment Period, it may give Executive written notice in accordance with
Section 6.3 of this Agreement of its intention to terminate Executive’s
employment. In such event, Executive’s employment shall terminate effective on
the thirtieth (30th) day after Executive’s receipt of such notice (the
"Disability Effective Date"), unless, within the thirty (30) days after such
receipt, Executive shall have been cleared by the physician to return to work
and has returned to full-time performance of his duties.


8.              ASSIGNMENT. Executive shall not have the right to assign or
delegate his rights or obligations hereunder, or any portion thereof, to any
other person.

 
4

--------------------------------------------------------------------------------

 

9.              GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Texas.  Venue for any
action brought hereunder shall be exclusively in Harris County, Texas and the
parties hereto waive any claim that such forum is inconvenient.


10.              ARBITRATION.  Any dispute between the parties to this Agreement
in connection with, arising out of or asserting breach of this Agreement, or any
statutory or common law claim by Executive relating to Executive's employment
hereunder, shall be exclusively resolved by binding statutory arbitration. Such
dispute shall be submitted to arbitration in the city of Houston, County of
Harris, state of Texas, before a panel of three neutral arbitrators in
accordance with the Commercial Rules of the American Arbitration Association
then in effect, and the arbitration determination resulting from any such
submission shall be final and binding upon the parties hereto. Judgment upon any
arbitration award may be entered in any court of competent jurisdiction.


11.              ENTIRE AGREEMENT. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and, upon its effectiveness, shall supersede all prior agreements,
understandings and arrangements, both oral and written, between the Executive
and the Company with respect to such subject matter.  This Agreement may not be
modified in any way unless by written instrument signed by both the Company and
the Executive. No provision of this Agreement may be modified or waived unless
such modification or waiver is agreed to in writing and signed by Executive and
by a duly authorized officer of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Failure by Executive or the Company
to insist upon strict compliance with any provision of this Agreement or to
assert any right Executive or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.


12.              NOTICES. All notices required or permitted to be given
hereunder shall be in writing and shall be personally delivered by courier, sent
by registered or certified mail, return receipt requested or sent by confirmed
facsimile transmission addressed as set forth herein. Notices personally
delivered, sent by facsimile or sent by overnight courier shall be deemed given
on the date of delivery and notices mailed in accordance with the foregoing
shall be deemed given upon the earlier of receipt by the addressee, as evidenced
by the return receipt thereof, or three (3) days after deposit in the U.S. mail.
Notice shall be sent (i) if to Company, addressed to Corporate Secretary at
Intercontinental Business Park, 15402 Vantage Parkway East, Suite 322, Houston,
Texas 77032, and (ii) if to Executive, to his address as reflected on the
payroll records of the Company, or to such other address as either party hereto
may from time to time give notice of to the other.


13.              BENEFITS; BINDING EFFECT. This Agreement shall be for the
benefit of and binding upon the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and, where
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.


14.              SEVERABILITY. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof.  If any invalidity is caused by length of time or size of area, or
both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.


15.              CONSTRUCTION. This Agreement shall be construed without regard
to any presumption or other rule requiring construction against the party
causing the drafting hereof, each party having been given the opportunity to be
represented by counsel of their choice in connection with the negotiation of
this Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



   
LAPOLLA INDUSTRIES, INC.
WITNESS
                     
/s/  Michael T. Adams
 
By:
  /s/  Douglas J. Kramer, CEO
   
Name:
Douglas J. Kramer
   
Title:
CEO and President
               
WITNESS
 
EXECUTIVE
               
/s/  Michael T. Adams
 
By:
  /s/ Paul Smiertka
   
Name:
Paul Smiertka

 
 
 5

--------------------------------------------------------------------------------